Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10667981 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because: 
Instant Application
US 10849817 B2
15. (New) A non-transitory computer-readable medium storing instructions that, when executed by one or more processors, cause the one or more processors to perform a method comprising: 
receiving, via one or more sensors of a wearable head device comprising a see- through display, sensor data indicative of a surrounding environment of a user of the wearable head device; 
determining an image based on the sensor data, the image corresponding to the surrounding environment; 

forgoing enhancing a visibility of a second portion of the image corresponding to a second portion of the surrounding environment; and 
presenting, concurrently via the see-through display of the wearable head device, the enhanced first portion of the image and a see-through view of the second portion of the surrounding environment, 
wherein presenting the enhanced first portion comprises presenting the enhanced first portion at a region of the see-through display determined based on a position of an eye of the user relative to a field of view of the see-through display.

1. (Currently Amended) A method comprising: receiving, via one or more sensors of a wearable head device comprising a see-through display, sensor data indicative of a surrounding environment of a user of the wearable head device; 

enhancing a visibility of a first portion of the captured image corresponding to a first portion of the surrounding environment;
forgoing enhancing a visibility of a second portion of the captured image corresponding to a second portion of the surrounding environment; and 

presenting, concurrently via the see-through display of the wearable head device, the enhanced first portion of the captured image and a see-through view of the second portion of the surrounding environment, 
wherein presenting the enhanced first portion comprises presenting the enhanced first portion at a region of the see-through display determined based on a position of an eye of the user relative to a field of view of the see-through display.

2. (New) The method of claim 1, wherein enhancing a visibility of a first portion of the image comprises increasing a contrast of the first 


3. (New) The method of claim 1, wherein enhancing a visibility of a first portion of the image comprises changing a focus distance of the first portion of the image.
17. (New) The non-transitory computer-readable medium of claim 15, wherein enhancing a visibility of a first portion of the image comprises changing a focus distance of the first portion of the image.


4. (New) The method of claim 3, wherein the focus distance is determined based on an ophthalmic characteristic of the eye.
11. (New) The wearable system of claim 10, wherein the focus distance is determined based on an ophthalmic characteristic of the eye.



7. (New) The method of claim 5, wherein enhancing the visibility of the first portion of the image further comprises increasing luma for pixels that have luma values above a predetermined threshold and decreasing luma for pixels that have luma values below the predetermined threshold.

8. (New) A wearable system comprising: A wearable head device comprising a see-through display and one or more sensors; and one or more processors configured to perform a method comprising: receiving, via the one or more sensors, sensor data indicative of a surrounding environment of a user of the wearable head device; 


enhancing a visibility of a first portion of the image corresponding to a first portion of the surrounding environment; 
forgoing enhancing a visibility of a second portion of the image corresponding to a second portion of the surrounding environment; and 
presenting, concurrently via the see-through display, the enhanced first portion of the image and a see-through view of the second portion of the surrounding environment, 

wherein presenting the enhanced first portion comprises presenting the enhanced first portion at a region of the see-through display determined based on a position of an eye of the user relative to a field of view of the see-through display.







10. (New) The wearable system of claim 8, wherein enhancing a visibility of a first portion of the image comprises changing a focus distance of the first portion of the image.


12. (New) The wearable system of claim 8, wherein enhancing the visibility of a first portion of the image comprises adjusting one or more digital code values corresponding to one or more pixels of the first portion of the image.

13. (New) The wearable system of claim 12, wherein enhancing the visibility of the first portion of the image further comprises increasing code values that exceed a predetermined 
6. (New) The method of claim 5, wherein enhancing the visibility of the first portion of the image further comprises increasing code values that exceed a predetermined threshold and decreasing code values that do not exceed the predetermined threshold.
5. (New) The method of claim 1, wherein enhancing the visibility of a first portion of the image comprises adjusting one or more digital code values corresponding to one or more pixels of the first portion of the image.

19. (New) The non-transitory computer-readable medium of claim 15, wherein enhancing the visibility of a first portion of the image comprises adjusting one or more digital code values corresponding to one or more pixels of the first portion of the image.
20. (New) The non-transitory computer-readable medium of claim 19, wherein enhancing the visibility of the first portion of the image further comprises increasing code values that exceed a 
14. (New) The wearable system of claim 12, wherein enhancing the visibility of the first portion of the image further comprises increasing luma for pixels that have luma values above a predetermined threshold and decreasing luma for pixels that have luma values below the predetermined threshold.
7. (New) The method of claim 5, wherein enhancing the visibility of the first portion of the image further comprises increasing luma for pixels that have luma values above a predetermined threshold and decreasing luma for pixels that have luma values below the predetermined threshold.













16. (New) The non-transitory computer-readable medium of claim 15, wherein enhancing a visibility of a first portion of the image comprises increasing a contrast of the first portion of the image, a brightness of the first portion of the image, a sharpness of the first portion of the image, or a color saturation of the first portion of the image.
20. (New) The non-transitory computer-readable medium of claim 19, wherein enhancing the visibility of the first portion of the image further comprises increasing code values that exceed a predetermined threshold and decreasing code values that do not exceed the predetermined threshold.












capturing, via a camera of a wearable head device comprising a see-through display,



 an image comprising a surrounding environment of a user of the wearable head device; 


forgoing enhancing a visibility of a second portion of the captured image corresponding to a second portion of the surrounding environment; and presenting, concurrently via the see-through display of the wearable head device, the enhanced first portion of the captured image and a see-through view of the second portion of the surrounding environment
wherein presenting the enhanced first portion comprises presenting the enhanced first portion at a region of the see-through display determined based on a position of an eye of the user relative to a field of view of the see-through display.

1. A method comprising: 
capturing, via a camera of a wearable head device comprising a see-through display, 





enhancing a visibility of a first portion of the captured image corresponding to a first portion of the surrounding environment; 
forgoing enhancing a visibility of a second portion of the captured image corresponding to a second portion of the surrounding environment; and 

presenting, concurrently via the see-through display of the wearable head device, the enhanced first portion of the captured image and a see-through view of the second portion of the surrounding environment
wherein presenting the enhanced first portion comprises presenting the enhanced first portion at a region of the see-through display determined based on a position of an eye of the user relative to a field of view of the see-through display.






7. The method of claim 1, wherein enhancing a visibility of a first portion of the captured image comprises changing a focus distance of the first portion of the captured image.







8. The method of claim 7, wherein the focus distance is determined based on an ophthalmic characteristic of the eye.










3. The method of claim 1, wherein enhancing a visibility of a first portion of the captured image comprises increasing a brightness of the first portion of the captured image.


1. A method comprising: 



capturing, via a camera of a wearable head device comprising a see-through display, 







enhancing a visibility of a first portion of the captured image corresponding to a first portion of the surrounding environment; 
forgoing enhancing a visibility of a second portion of the captured image corresponding to a second portion of the surrounding environment; and presenting, concurrently via the see-through display of the wearable head device, the enhanced first portion of the captured image and a see-through view of the second portion of the surrounding environment
wherein presenting the enhanced first portion comprises presenting the enhanced first portion at a region of the see-through display determined based on a position of an eye of the user relative to a field of view of the see-through display.










5. The method of claim 1, wherein enhancing a visibility of a first portion of the captured image comprises increasing a color saturation of the first portion of the captured image.


6. The method of claim 1, wherein the method is performed repeatedly as the user navigates in the surrounding environment.



9. The method of claim 1, wherein enhancing a visibility of a first portion of the enhanced image comprises adjusting one or more digital code 
10. The method of claim 9, wherein enhancing the visibility of the first portion of the enhanced image further comprises increasing code values that exceed a predetermined threshold and decreasing code values that do not exceed the predetermined threshold.






10. The method of claim 9, wherein enhancing the visibility of the first portion of the enhanced image further comprises increasing code values that exceed a predetermined threshold and decreasing code values that do not exceed the predetermined threshold.







11. The method of claim 9, wherein enhancing the visibility of the first portion of the enhanced image further comprises increasing luma for pixels that have luma values above a predetermined threshold and decreasing luma for pixels that have luma values below the predetermined threshold.









15. The wearable head device of claim 14, wherein enhancing a visibility of a first portion of the captured image comprises increasing a contrast of the first portion of the captured image.

16. The wearable head device of claim 14, wherein enhancing a visibility of a first portion of the captured image comprises increasing a brightness of the first portion of the captured image.

17. The wearable head device of claim 14, wherein enhancing a visibility of a first portion of the captured image comprises increasing a color saturation of the first portion of the captured image.


12. The method of claim 11, wherein increasing or decreasing luma comprises applying a scale factor to the one or more digital code values associated with the pixels.
13. The method of claim 10, wherein the predetermined threshold comprises a value between 35% and 60% of a maximum code value.
18. The wearable head device of claim 14, wherein enhancing a visibility of a first portion of the captured image comprises increasing a 
19. The wearable head device of claim 14, wherein enhancing a visibility of a first portion of the captured image comprises changing a focus distance of the first portion of the captured image.
20. The wearable head device of claim 19, wherein the focus distance is determined based on an ophthalmic characteristic of the eye.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 

Jones et al. (U.S. Patent Publication No. 20080036875) discloses a method comprising: receiving (i.e. as cited below, the method use camera to capture then the device receiving the image, para. 64), via one or more sensors of a wearable head device (as cited below, i.e. cameras, i.e. the scene camera) comprising a see-through display, sensor data indicative of a surrounding environment of a user of the wearable head device (e.g. a viewer may wear, for example as an eyeglasses or on the viewer's head, an eye tracking sensor which uses an off-axis infrared light emitter and a small camera to capture a dark-pupil image of the eye. A second camera may be located near the eye to capture the scene from the viewer's perspective; paragraph 101); determining an image based on the sensor data, the image corresponding to the surrounding environment (as cited below, i.e. the FOV data corresponding to the area);  enhancing a visibility of a first portion (i.e. enhanced with better resolution, i.e. visibility of a portion of the image, as cited below) of the captured image corresponding to a first portion of the the area that is outside of the high resolution section ("low resolution section") and may only transfer a subportion of the FOV data to the receiver 432. Display 300 in FIG. 24 shows an example of a high resolution section and a low resolution section. The high resolution section 304 has more pixels per given area compared to the low resolution section 302; paragraph 96);
forgoing enhancing a visibility of a second portion (not transfer, as cited below, i.e. forgoing) of the captured image corresponding to a second portion of the surrounding environment (e.g. the video processor 406 may decrease the resolution of the FOV data corresponding to the area that is outside of the high resolution section -"low resolution section"- and may only transfer a subportion of the FOV data to the receiver 432. Display 300 in FIG. 24 shows an example of a high resolution section and a low resolution section; paragraph 96); and  presenting, concurrently via the see-through display of the wearable head device, the enhanced first portion of the captured image and a see-through view of the second portion of the surrounding environment (e.g. see fig. 20B), wherein presenting the enhanced first portion comprises presenting the enhanced first portion at a region of the wearable head device determined based on a position of an eye of the user relative to a field of view of the see-through display (e.g. the eye-tracking sensor 306 detects a viewer's eye movements and tracks the viewer's focus point on the display 300. FIG. 20A depicts a viewer 310 regarding one area 312 of the display 300 while an eye tracking sensor 306 determines where the viewer is looking by sensing the viewer's focus point; paragraph 97).
Baron et al. (U.S. Patent Publication No. 20130257899) teaches a wearable head device comprising a see-through display (e.g. various kinds of display devices 120 may be used at any of the sites 105 or 135. For example, a first display device 120 could be a head-mounted display, such as a fully virtual head-mounted display or a "see-through," or transparent, head-mounted display, worn by a user and presenting a stereoscopic view of a vehicle, and a second display device 120 could be two 
	However, none of the Cited prior arts discloses “receiving, via one or more sensors of a wearable head device comprising a see-through display, sensor data indicative of a surrounding environment of a user of the wearable head device; determining an image based on the sensor data, the image corresponding to the surrounding environment; enhancing a visibility of a first portion of the captured image corresponding to a first portion of the surrounding environment; forgoing enhancing a visibility of a second portion of the captured image corresponding to a second portion of the surrounding environment; and  presenting, concurrently via the see-through display of the wearable head device, the enhanced first portion of the captured image and a see-through view of the second portion of the surrounding environment,  wherein presenting the enhanced first portion comprises presenting the enhanced first portion at a region of the see-through display determined based on a position of an eye of the user relative to a field of view of the see-through display”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
US 20170122771 A1 sensor output configuration, sensor output specifications for a plurality of sensor clients of a sensor are acquired. A first sensor output specification for a first of the sensor clients defines a first value for a sensor parameter. A second sensor output specification for a second of the sensor clients defines a second value for the sensor parameter. The first value and the second value are different. A sensor processing unit, which includes the sensor, is configured based on the sensor output 
US 20150177514 A1 provided for implementing a pinlight see-through near-eye display. Light cones configured to substantially fill a field-of-view corresponding to a pupil are generated by an array of pinlights positioned between a near focus plane and the pupil. Overlap regions where two of more light cones intersect at a display layer positioned between the array of pinlights and the pupil are determined. The two or more light cones are modulated based on the overlap regions to produce a target image at or beyond the near focus plane.
US 20140198055 A1 starting touch input is detected on a document displayed at an initial scale on the touchscreen. If the starting touch input is within a disambiguation region for a number of interactive elements in the document, while contact is maintained on the display a further view of the document at an enlarged scale is displayed showing the area of the touch input. When an ending touch input is detected, one interactive element may be selected according to the location of the ending touch input, and an interaction function, such as requesting a resource hyperlinked by the selected interactive element, is automatically initiated.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK F HUANG whose telephone number is (571)272-0701.  The examiner can normally be reached on Monday-Friday, 8:30 am - 6:00 pm (Eastern Time), Federal Alternative First Friday Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANK F HUANG/               Primary Examiner, Art Unit 2485